                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED STATES                    :
                                 :
v.                               :   Case No. 3:10-cr-222(RNC)
                                 :
ROBERT RIVERNIDER                :

                            MEMORANDUM

     In 2013, I sentenced the defendant to 144 months’

imprisonment after he pleaded guilty to fraud and conspiracy to

commit fraud.   This past February, he filed a motion under the

First Step Act of 2018 seeking immediate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), which provides for compassionate

release in extraordinary and compelling circumstances.   The

government opposed the motion.   During a telephone conference in

June, the motion was denied without prejudice.   This memorandum

provides a written statement of the reasons for the denial.

I. Background

     Defendant is currently confined at Estill Federal

Correctional Institution (“FCI Estill”) in South Carolina.     In

July 2017, he was transported from there to the Wyatt Detention

Center (“Wyatt”) in Rhode Island to enable him to participate in

an evidentiary hearing on his petition for habeas corpus relief

under 28 U.S.C. § 2255.   That month, he reported chest pains.

In early 2018, he had a heart attack, which required bypass

surgery and follow-up medical care in Boston.    Since his return


                                 1
to FCI Estill, the defendant has reported some chest wall pain

but his condition has been reported as stable.

II. Legal Standard

     A term of imprisonment may be modified only in limited

circumstances.   18 U.S.C. § 3582(c).   Defendant argues that his

sentence may be reduced under 18 U.S.C. § 3582(c)(1)(A)(i),

which states:

     the court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted [administrative
     remedies], may reduce the term of imprisonment . . .
     if it finds that [] extraordinary and compelling
     reasons warrant such a reduction . . . and that such a
     reduction is consistent with the applicable policy
     statements issued by the Sentencing Commission. 1

Until recently, only the Director of the Bureau of Prisons

(“BOP”) could move for a sentence modification under this

provision.   But the First Step Act enables a defendant to file a

motion for compassionate release directly with the sentencing

court provided he first exhausts administrative remedies.    When

the exhaustion requirement is satisfied, a district court may

reduce the sentence if the defendant shows that (1)

extraordinary and compelling circumstances warrant a reduction

and (2) a reduction would be consistent with applicable




     1 18 U.S.C. § 3582(c)(1)(A)(ii) permits the Court to modify
a sentence when, among other things, the defendant is at least
70 years of age and has served at least 30 years in prison.
Defendant does not meet these requirements.
                                 2
Sentencing Commission policy.     See First Step Act, Pub. L. No.

115-391, § 603(b), 132 Stat. 5194, 5239 (2018).

     Prior to the First Step Act, the Commission issued a policy

statement with regard to compassionate release, which is found

in U.S.S.G. § 1B1.13 and the accompanying Application Notes.

The policy provides that extraordinary and compelling reasons

for a sentence reduction exist under the following

circumstances:

     (A)   Medical Condition of the Defendant.—

           (i)      The defendant is suffering from a terminal
                    illness (i.e., a serious and advanced
                    illness with an end of life trajectory). .
                    . .

           (ii)     The defendant is—

                  (I)     suffering from a serious physical or
                          medical condition,

                  (II)    suffering from a serious functional
                          or cognitive impairment, or

                  (III)   experiencing deteriorating physical
                          or mental health because of the aging
                          process,

     that substantially diminishes the ability of the
     defendant to provide self-care within the environment
     of a correctional facility and from which he or she is
     not expected to recover.

     (B)   Age of the Defendant.—The defendant (i) is at
           least 65 years old; (ii) is experiencing a
           serious deterioration in physical or mental
           health because of the aging process; and (iii)
           has served at least 10 years or 75 percent of his
           or her term of imprisonment, whichever is less.


                                   3
     (C)    Family Circumstances.—

            (i) The death or incapacitation of the caregiver
            of the defendant’s minor child or minor children.
            (ii) The incapacitation of the defendant’s spouse
            or registered partner when the defendant would be
            the only available caregiver for the spouse or
            registered partner.

     (D)    Other Reasons.—As determined by the Director of
            the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary and compelling
            reason other than, or in combination with, the
            reasons described in subdivisions (A) through
            (C).

U.S.S.G. § 1B1.13, A.N. 1 (“Application Note 1”).    See United

States v. Morgan, No. 14-cr-329 JCM (GWF), 2019 WL 1427538, at

*2 (D. Nev. Mar. 29, 2019); see also 28 U.S.C. § 994(a)(2)(C)

(authorizing the Sentencing Commission to promulgate policy

statement regarding 18 U.S.C. § 3582(c)). 2

     The Commission’s policy statement has not been amended to

reflect that, under the First Step Act, a defendant may now move

for compassionate release after exhausting administrative

remedies.    Nonetheless, it has guided courts in ruling on

motions for compassionate release filed by defendants.    See

United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, *3



     2 Application Note 1 states that “extraordinary and
compelling reasons exist under any of the circumstances set
forth.” U.S.S.G. § 1B1.13, A.N. 1. Thus, “the [C]ourt is not
required to find that all of the criteria in Application Note 1
are met in order to grant the Motion.” United States v. Dimasi,
220 F. Supp. 3d 173, 193 (D. Mass. 2016). Rather, a sentence
may be reduced if any of the requirements are satisfied.

                                     4
(D. Me. July 11, 2019).   Like Judge Hornby in Fox, “I agree with

the courts that have said that the Commission’s existing policy

statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive

given the statutory change.”   Id.

III. Discussion

     Whether the defendant satisfied the exhaustion requirement

before filing his motion is disputed.   He argues that he filed

the motion after submitting a written request to his case worker

and waiting 30 days with no response.   The case worker does not

recall receiving a written request from the defendant despite

instructing him to submit one.   There is no need to delve into

this dispute because, even assuming the exhaustion requirement

was satisfied before the defendant filed his motion, he has not

met his burden of showing that a reduction in his sentence is

warranted by extraordinary and compelling circumstances

comparable to the criteria established by the Sentencing

Commission.

     Defendant’s motion seeks relief based on the criteria set

forth in U.S.S.G. § 1B1.13, Application Note 1, subdivision A

(ii).   He asserts that his heart condition constitutes a serious

medical condition that “substantially diminishes [his] ability .

. . to provide self-care” at FCI Estill, U.S.S.G. § 1B1.13, A.N.

1(A)(ii)(I).   In addition, he asserts that he has not received

                                 5
proper medical care at FCI Estill since his bypass surgery in

Boston.

     The defendant’s assertions do not provide a basis for a

finding that his medical condition meets the requirements of

subdivision (A).   Medical records submitted by the government in

connection with this motion show that the defendant’s condition

has been stable.   The records do not support a finding that his

condition is so debilitating as to substantially diminish his

ability to provide self-care.   See White v. United States, 378

F. Supp. 3d 784, 787 (W.D. Mo. 2019) (denying motion for

compassionate release by defendant who was legally blind and had

osteoarthritis in both knees but did not require assistance with

daily activities).

     The defendant’s concern about the quality of medical care

provided to him at FCI Estill is not unfounded.    At the time the

present motion was filed, FCI Estill had failed to obtain the

medical records of his bypass surgery and follow-up care and had

also failed to provide him with an examination by a cardiologist

despite his request.   Since the motion was filed, however, these

lapses have been corrected.

     The defendant also relies on subdivision (D) of Application

Note 1, entitled “Other Reasons.”    In its current form, which

predates the First Step Act, this subdivision requires a

determination by the Director of the BOP that there is an

                                 6
extraordinary and compelling reason warranting the defendant’s

release other than or in combination with the reasons set forth

in subdivisions (A) through (C).       The defendant contends that

the First Step Act eliminates the need for a statement of

reasons by the BOP Director.   I agree that the requirement of a

statement of reasons by the BOP Director in support of

compassionate release “no longer makes sense.”       Fox, 2019 WL

3046086, *3.   Under the First Step Act, a court may reduce a

sentence even if the BOP opposes the reduction.       However, under

the First Step Act, the court still must find that the reduction

is “consistent with applicable policy statements issued by the

Sentencing Commission.”   18 U.S.C. § 3582(c)(1)(A).

     In support of his claim under subdivision (D), the

defendant makes a variety of assertions: his convictions and

sentence are unlawful, he has served substantially more time in

prison than he expected to serve when he pleaded guilty, he has

been mistreated and treated unfairly, and his minor children are

suffering in his absence.   None of these factors is comparable

to the Commission’s criteria for compassionate release.

Therefore, the Court cannot find that granting the present

motion would be consistent with applicable Sentencing Commission

policy.

IV. Conclusion



                                   7
     Accordingly, the defendant’s first motion for compassionate

release has been denied.

     Signed this 14th day of August 2019.


                                    /s/ RNC
                                   Robert N. Chatigny
                              United States District Judge




                                8
